         Case
         Case 1:15-cr-00038-AJN
              1:20-cv-01782-AJN Document
                                 Document103
                                          27 Filed
                                             Filed 09/03/21
                                                   09/02/21 Page
                                                            Page 11 of
                                                                    of 11




                               MAHER & PITTELL, LLP
                                         ATTORNEYS AT LAW
Reply To:                                                                        Long Island Office
42-40 Bell Blvd, Suite 302                                                  10 Bond St, Suite 389
Bayside, New York 11361                                              Great Neck, New York 11021
Tel (516) 829-2299                                                             Tel (516) 829-2299
jp@jpittell.com                                                                    jp@jpittell.com
                                      September 2, 2021

Hon. Alison J. Nathan
U.S. District Court
40 Foley Sq
New York, NY 10007                                       9/3/21
                                                                                                  9/3/21
Re:    Habeas Petition / Motion for Return of Property
       Le v. U.S.A., 20 cv 1782 (AJN) - U.S.A. v. Le, 15 cr 38 (AJN)

Dear Judge Nathan:

       I am counsel to Cheng Le, the Petitioner/Defendant in the above referenced matters.

       I submit this letter to provide the Court a status update and request a modification of the
pending briefing schedule.

        Currently my submissions on behalf of Mr. Le (the reply in further support of his habeas
petition and the supplemental submission regrading his property motion) are due on September 3,
2021. I had anticipated submitting them by this deadline. However, earlier today, I had a legal call
with Mr. Le. Pursuant to the call, I seek to send him a draft of my submission for his review prior
to submission to the Court. In addition, as referenced in Mr. Le’s submissions relating to the
property motion, he sought a return of seized electronic items in order to arrange for a forensic
review of them in further support of the claims asserted in his habeas petition. Although, the
physical items have been destroyed, I have conferred with the Government about obtaining a copy
of the data (extracted from these items) previously produced in discovery. In addition, during the
course of my review of this matter, and pursuant to my discussion with Mr. Le, I may seek to file a
motion requesting leave to amend the habeas petition.

       Wherefore, based upon the foregoing, with consent of the Government, I respectfully request
the submission schedule be modified as follows: Mr. Le’s submissions due on November 5, 2021
and the Government response due on December 6, 2021.                                         SO ORDERED.

                                              Respectfully submitted,
                                              /s/
                                              Jeffrey G. Pittell
cc:    AUSA Ilan Graf
       Cheng Le
